Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Each of the independent claims has been amended to include the claim language that the CAN communication bus is actively driven to both recessive and dominant levels during transmission of the entire message, with the contents of the first/second messages having been previously presented.

4.	The Examiner agrees with the arguments presented in the Remarks that these newly presented limitations differentiate from the Hehemann reference. Hehemann can be seen in Figure 3 to disclose a CAN message 45 comprising two arbitration phases 451/453 and a data area 452. It’s clear that the data phase comprises actively driven dominant and recessive levels. However, the arbitration phases are devoid of this teaching. Since the arbitration phases represent a portion of the CAN message 45, Hehemann cannot be considered to teach this new limitation.

5.	U.S. Patent No. 10,313,152 teaches two arbitration fields and a data field within a CAN message, with a state change occurring during the first arbitration field. However, the arbitration fields do not comprise “actively driving” the CAN bus to dominant and recessive levels.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186